     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 1 of 18 Page ID #:235




 1     BOWMAN AND BROOKE LLP
       Richard L. Stuhlbarg (SBN: 180631)
 2     Marion V. Mauch (SBN: 253672)
       Michael Chung (SBN: 243204)
 3     970 West 190th Street, Suite 700
       Torrance, California 90502
 4     Tel No.: 310/ 768-3068
       Fax No.: 310/ 719-1019
 5
       Attorneys for Defendant FCA US LLC
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11     MARIA LANDA,                     )          CASE NO.: 2:19-cv-09862-PSG (GJSx)
                                        )
12
                         Plaintiff,     )          Assigned to Philip S. Gutierrez
13                                      )          Magistrate Judge Gail J. Standish
14            vs.                       )
                                        )           STIPULATED PROTECTIVE ORDER1
15     FCA US LLC, a Delaware Limited   )
16     Liability Company; CHAMPION      )
       DODGE, LLC, a California Limited )
17
       Liability Company dba CHAMPION )
18     CHRYSLER JEEP DODGE; and         )
19     DOES 1 through 10, inclusive,    )
                                        )
20                       Defendants.    )
21                                      )
22
23
24     1.    A.     PURPOSES AND LIMITATIONS
25           Discovery in this action is likely to involve production of confidential,
26
27
       1
         This Stipulated Protective Order is substantially based on the model protective
28     order provided under Magistrate Judge Gail J. Standish’s Procedures.
       23597248v1                             1
                               CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 2 of 18 Page ID #:236




 1     proprietary or private information for which special protection from public
 2     disclosure and from use for any purpose other than prosecuting this litigation may
 3     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 4     enter the following Stipulated Protective Order. The parties acknowledge that this
 5     Order does not confer blanket protections on all disclosures or responses to
 6     discovery and that the protection it affords from public disclosure and use extends
 7     only to the limited information or items that are entitled to confidential treatment
 8     under the applicable legal principles.
 9             B.    GOOD CAUSE STATEMENT
10
               This action is likely to involve trade secrets, confidential communications,
11
       and other valuable research, development, commercial, technical and/or proprietary
12
       information regarding FCA US, LLC’s operations of manufacturing, selling,
13
       distributing, and repairing vehicles for which special protection from public
14
       disclosure and from use for any purpose other than prosecution of this action as
15
       warranted. Such confidential and proprietary materials and information consist of,
16
       among other things, confidential business information, confidential business
17
       communications, information regarding confidential business practices, or other
18
       confidential research, development, commercial, financial, technical and
19
20     or/proprietary information for which special protection from public disclosure and

21     from use for any purpose other than prosecution of this action is warranted. Such

22     confidential and proprietary materials and information consist of, among other
23     things, confidential business practices, or other confidential research, development,
24     or information otherwise generally unavailable to the public, or which may be
25     privileged or otherwise protected from disclosure under state or federal statutes,
26     court rules, case decisions, or common law. Accordingly, to expedite the flow of
27     information, to facilitate the prompt resolution of disputes over confidentiality of
28
       23597248v1                               2
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 3 of 18 Page ID #:237




 1     discovery materials, to adequately protect information the parties are entitled to
 2     keep confidential, to ensure that the parties are permitted reasonable necessary uses
 3     of such material in preparation for an in the conduct of trial, to address their
 4     handling at the end of the litigation, and serve the ends of justice, a protective order
 5     for such information is justified in this matter. It is the intent of the parties that
 6     information will not be designated as confidential for tactical reasons and that
 7     nothing be so designated without good faith belief that it has been maintained in a
 8     confidential, non-public manner, and there is good cause why it should not be part
 9     of the public record of this case.
10
               C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
11
                     SEAL
12
                The parties further acknowledge, as set forth in Section 12.3, below, that
13
       this Stipulated Protective Order does not entitle them to file confidential
14
       information under seal; Local Civil Rule 79-5 sets forth the procedures that must
15
       be followed and the standards that will be applied when a party seeks permission
16
       from the court to file material under seal.
17
               There is a strong presumption that the public has a right of access to judicial
18
       proceedings and records in civil cases.           In connection with non-dispositive
19
20     motions, good cause must be shown to support a filing under seal. See Kamakana

21     v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.

22     Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
23     Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
24     protective orders require good cause showing), and a specific showing of good
25     cause or compelling reasons with proper evidentiary support and legal justification,
26     must be made with respect to Protected Material that a party seeks to file under
27     seal.    The parties’ mere designation of Disclosure or Discovery Material as
28
       23597248v1                               3
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 4 of 18 Page ID #:238




 1     CONFIDENTIAL does not—without the submission of competent evidence by
 2     declaration, establishing that the material sought to be filed under seal qualifies as
 3     confidential, privileged, or otherwise protectable—constitute good cause.
 4             Further, if a party requests sealing related to a dispositive motion or trial,
 5     then compelling reasons, not only good cause, for the sealing must be shown, and
 6     the relief sought shall be narrowly tailored to serve the specific interest to be
 7     protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
 8     2010). For each item or type of information, document, or thing sought to be filed
 9     or introduced under seal in connection with a dispositive motion or trial, the party
10
       seeking protection must articulate compelling reasons, supported by specific facts
11
       and legal justification, for the requested sealing order. Again, competent evidence
12
       supporting the application to file documents under seal must be provided by
13
       declaration.
14
               Any document that is not confidential, privileged, or otherwise protectable
15
       in its entirety will not be filed under seal if the confidential portions can be
16
       redacted.      If documents can be redacted, then a redacted version for public
17
       viewing, omitting only the confidential, privileged, or otherwise protectable
18
       portions of the document, shall be filed.          Any application that seeks to file
19
20     documents under seal in their entirety should include an explanation of why

21     redaction is not feasible.

22     2.      DEFINITIONS
23             2.1    Action: Maria Landa, et al. v. FCA US, LLC, et al., Case No.: 2:19-
24     cv-09862-PSG (GJSx).
25             2.2    Challenging Party:      a Party or Non-Party that challenges the
26     designation of information or items under this Order.
27             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
28
       23597248v1                               4
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 5 of 18 Page ID #:239




 1     how it is generated, stored or maintained) or tangible things that qualify for
 2     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 3     the Good Cause Statement.
 4             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 5     their support staff).
 6             2.5   Designating Party: a Party or Non-Party that designates information
 7     or items that it produces in disclosures or in responses to discovery as
 8     “CONFIDENTIAL.”
 9             2.6   Disclosure or Discovery Material: all items or information, regardless
10
       of the medium or manner in which it is generated, stored, or maintained (including,
11
       among other things, testimony, transcripts, and tangible things), that are produced
12
       or generated in disclosures or responses to discovery in this matter.
13
               2.7   Expert:   a person with specialized knowledge or experience in a
14
       matter pertinent to the litigation who has been retained by a Party or its counsel to
15
       serve as an expert witness or as a consultant in this Action.
16
               2.8   House Counsel:      attorneys who are employees of a party to this
17
       Action. House Counsel does not include Outside Counsel of Record or any other
18
       outside counsel.
19
20             2.9   Non-Party: any natural person, partnership, corporation, association

21     or other legal entity not named as a Party to this action.

22             2.10 Outside Counsel of Record: attorneys who are not employees of a
23     party to this Action but are retained to represent or advise a party to this Action and
24     have appeared in this Action on behalf of that party or are affiliated with a law firm
25     that has appeared on behalf of that party, and includes support staff.
26             2.11 Party: any party to this Action, including all of its officers, directors,
27     employees, consultants, retained experts, and Outside Counsel of Record (and their
28
       23597248v1                               5
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 6 of 18 Page ID #:240




 1     support staffs).
 2             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 3     Discovery Material in this Action.
 4             2.13 Professional Vendors:        persons or entities that provide litigation
 5     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 6     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 7     and their employees and subcontractors.
 8             2.14 Protected Material:      any Disclosure or Discovery Material that is
 9     designated as “CONFIDENTIAL.”
10
               2.15 Receiving Party:       a Party that receives Disclosure or Discovery
11
       Material from a Producing Party.
12     3.    SCOPE
13             The protections conferred by this Stipulation and Order cover not only
14     Protected Material (as defined above), but also (1) any information copied or
15     extracted from Protected Material; (2) all copies, excerpts, summaries, or
16     compilations of Protected Material; and (3) any testimony, conversations, or
17     presentations by Parties or their Counsel that might reveal Protected Material.
18
               Any use of Protected Material at trial shall be governed by the orders of the
19
       trial judge. This Order does not govern the use of Protected Material at trial.
20
       4.      DURATION
21
               FINAL DISPOSITION of the action is defined as the conclusion of any
22
       appellate proceedings, or, if no appeal is taken, when the time for filing of an
23
       appeal has run. Except as set forth below, the terms of this protective order apply
24
       through FINAL DISPOSITION of the action. The parties may stipulate that the
25
       they will be contractually bound by the terms of this agreement beyond FINAL
26
27     DISPOSITION, but will have to file a separate action for enforcement of the

28     agreement once all proceedings in this case are complete.

       23597248v1                               6
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 7 of 18 Page ID #:241




 1             Once a case proceeds to trial, information that was designated as
 2     CONFIDENTIAL or maintained pursuant to this protective order used or
 3     introduced as an exhibit at trial becomes public and will be presumptively available
 4     to all members of the public, including the press, unless compelling reasons
 5     supported by specific factual findings to proceed otherwise are made to the trial
 6     judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
 7     “good cause” showing for sealing documents produced in discovery from
 8     “compelling reasons” standard when merits-related documents are part of court
 9     record). Accordingly, for such materials, the terms of this protective order do not
10
       extend beyond the commencement of the trial.
11
       5.      DESIGNATING PROTECTED MATERIAL
12
               5.1   Exercise of Restraint and Care in Designating Material for Protection.
13
       Each Party or Non-Party that designates information or items for protection under
14
       this Order must take care to limit any such designation to specific material that
15
       qualifies under the appropriate standards. The Designating Party must designate
16
       for protection only those parts of material, documents, items or oral or written
17
       communications that qualify so that other portions of the material, documents,
18
       items or communications for which protection is not warranted are not swept
19
20     unjustifiably within the ambit of this Order.

21             Mass, indiscriminate or routinized designations are prohibited. Designations

22     that are shown to be clearly unjustified or that have been made for an improper
23     purpose (e.g., to unnecessarily encumber the case development process or to
24     impose unnecessary expenses and burdens on other parties) may expose the
25     Designating Party to sanctions.
26             If it comes to a Designating Party’s attention that information or items that it
27     designated for protection do not qualify for protection, that Designating Party must
28
       23597248v1                                7
                                 CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 8 of 18 Page ID #:242




 1     promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2             5.2         Manner and Timing of Designations. Except as otherwise provided in
 3     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5     under this Order must be clearly so designated before the material is disclosed or
 6     produced.
 7             Designation in conformity with this Order requires:
 8                   (a)     for information in documentary form (e.g., paper or electronic
 9     documents, but excluding transcripts of depositions or other pretrial or trial
10
       proceedings), that the Producing Party affix at a minimum, the legend
11
       “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
12
       contains protected material. If only a portion of the material on a page qualifies for
13
       protection, the Producing Party also must clearly identify the protected portion(s)
14
       (e.g., by making appropriate markings in the margins).
15
               A Party or Non-Party that makes original documents available for inspection
16
       need not designate them for protection until after the inspecting Party has indicated
17
       which documents it would like copied and produced. During the inspection and
18
       before the designation, all of the material made available for inspection shall be
19
20     deemed “CONFIDENTIAL.”                   After the inspecting Party has identified the

21     documents it wants copied and produced, the Producing Party must determine

22     which documents, or portions thereof, qualify for protection under this Order.
23     Then, before producing the specified documents, the Producing Party must affix
24     the “CONFIDENTIAL legend” to each page that contains Protected Material. If
25     only a portion of the material on a page qualifies for protection, the Producing
26     Party also must clearly identify the protected portion(s) (e.g., by making
27     appropriate markings in the margins).
28
       23597248v1                                    8
                                     CASE NO.: 2:19-cv-09862-PSG (GJSx)
     Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 9 of 18 Page ID #:243




 1                   (b)     for testimony given in depositions that the Designating Party
 2     identifies the Disclosure or Discovery Material on the record, before the close of
 3     the deposition all protected testimony.
 4                   (c) for information produced in some form other than documentary and
 5     for any other tangible items, that the Producing Party affix in a prominent place on
 6     the exterior of the container or containers in which the information is stored the
 7     legend “CONFIDENTIAL.”                If only a portion or portions of the information
 8     warrants protection, the Producing Party, to the extent practicable, shall identify
 9     the protected portion(s).
10
               5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
11
       failure to designate qualified information or items does not, standing alone, waive
12
       the Designating Party’s right to secure protection under this Order for such
13
       material. Upon timely correction of a designation, the Receiving Party must make
14
       reasonable efforts to assure that the material is treated in accordance with the
15
       provisions of this Order.
16
       6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
17
               6.1         Timing of Challenges.      Any Party or Non-Party may challenge a
18
       designation of confidentiality at any time that is consistent with the Court’s
19
20     Scheduling Order.

21             6.2         Meet and Confer. The Challenging Party shall initiate the dispute

22     resolution process under Local Rule 37.1 et seq.
23             6.3         The burden of persuasion in any such challenge proceeding shall be
24     on the Designating Party. Frivolous challenges, and those made for an improper
25     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26     parties) may expose the Challenging Party to sanctions. Unless the Designating
27     Party has waived or withdrawn the confidentiality designation, all parties shall
28
       23597248v1                                    9
                                     CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 10 of 18 Page ID #:244




 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 5           7.1      Basic Principles. A Receiving Party may use Protected Material that
 6   is disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under
 9   the conditions described in this Order. When the Action has been terminated, a
10
     Receiving Party must comply with the provisions of section 13 below (FINAL
11
     DISPOSITION).
12
             Protected Material must be stored and maintained by a Receiving Party at a
13
     location and in a secure manner that ensures that access is limited to the persons
14
     authorized under this Order.
15
             7.2      Disclosure of “CONFIDENTIAL” Information or Items.              Unless
16
     otherwise ordered by the court or permitted in writing by the Designating Party, a
17
     Receiving        Party   may    disclose    any     information   or   item   designated
18
     “CONFIDENTIAL” only to:
19
20                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as

21   well as employees of said Outside Counsel of Record to whom it is reasonably

22   necessary to disclose the information for this Action;
23                 (b) the officers, directors, and employees (including House Counsel) of
24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
25                 (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
     23597248v1                                 10
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 11 of 18 Page ID #:245




 1                (d) the court and its personnel;
 2                (e) court reporters and their staff;
 3                (f) professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8                (h) during their depositions, witnesses, and attorneys for witnesses, in
 9   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
10
     party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
11
     they will not be permitted to keep any confidential information unless they sign the
12
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13
     agreed by the Designating Party or ordered by the court. Pages of transcribed
14
     deposition testimony or exhibits to depositions that reveal Protected Material may
15
     be separately bound by the court reporter and may not be disclosed to anyone
16
     except as permitted under this Stipulated Protective Order; and
17
                  (i) any mediator or settlement officer, and their supporting personnel,
18
     mutually agreed upon by any of the parties engaged in settlement discussions.
19
20   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

21           IN OTHER LITIGATION

22           If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL,” that Party must:
25                (a) promptly notify in writing the Designating Party. Such notification
26   shall include a copy of the subpoena or court order;
27                (b) promptly notify in writing the party who caused the subpoena or
28
     23597248v1                                 11
                                 CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 12 of 18 Page ID #:246




 1   order to issue in the other litigation that some or all of the material covered by the
 2   subpoena or order is subject to this Protective Order. Such notification shall
 3   include a copy of this Stipulated Protective Order; and
 4                (c) cooperate with respect to all reasonable procedures sought to be
 5   pursued by the Designating Party whose Protected Material may be affected.
 6           If the Designating Party timely seeks a protective order, the Party served
 7   with the subpoena or court order shall not produce any information designated in
 8   this action as “CONFIDENTIAL” before a determination by the court from which
 9   the subpoena or order issued, unless the Party has obtained the Designating Party’s
10
     permission. The Designating Party shall bear the burden and expense of seeking
11
     protection in that court of its confidential material and nothing in these provisions
12
     should be construed as authorizing or encouraging a Receiving Party in this Action
13
     to disobey a lawful directive from another court.
14
     9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15
             PRODUCED IN THIS LITIGATION
16
                  (a) The terms of this Order are applicable to information produced by a
17
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18
     produced by Non-Parties in connection with this litigation is protected by the
19
20   remedies and relief provided by this Order. Nothing in these provisions should be

21   construed as prohibiting a Non-Party from seeking additional protections.

22                (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                   (1) promptly notify in writing the Requesting Party and the Non-
27   Party that some or all of the information requested is subject to a confidentiality
28
     23597248v1                                12
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 13 of 18 Page ID #:247




 1   agreement with a Non-Party;
 2                   (2) promptly provide the Non-Party with a copy of the Stipulated
 3   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 4   specific description of the information requested; and
 5                   (3) make the information requested available for inspection by the
 6   Non-Party, if requested.
 7                (c) If the Non-Party fails to seek a protective order from this court within
 8   14 days of receiving the notice and accompanying information, the Receiving Party
 9   may produce the Non-Party’s confidential information responsive to the discovery
10
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
11
     not produce any information in its possession or control that is subject to the
12
     confidentiality agreement with the Non-Party before a determination by the court.
13
     Absent a court order to the contrary, the Non-Party shall bear the burden and
14
     expense of seeking protection in this court of its Protected Material.
15
     10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16
             If a Receiving Party learns that, by inadvertence or otherwise, it has
17
     disclosed Protected Material to any person or in any circumstance not authorized
18
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
19
20   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

21   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

22   the person or persons to whom unauthorized disclosures were made of all the terms
23   of this Order, and (d) request such person or persons to execute the
24   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
25   A.
26   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27           PROTECTED MATERIAL
28
     23597248v1                                13
                                CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 14 of 18 Page ID #:248




 1           When a Producing Party gives notice to Receiving Parties that certain
 2   inadvertently produced material is subject to a claim of privilege or other
 3   protection, the obligations of the Receiving Parties are those set forth in Federal
 4   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 5   whatever procedure may be established in an e-discovery order that provides for
 6   production without prior privilege review. Pursuant to Federal Rule of Evidence
 7   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 8   of a communication or information covered by the attorney-client privilege or
 9   work product protection, the parties may incorporate their agreement in the
10
     stipulated protective order submitted to the court.
11
     12.     MISCELLANEOUS
12
             12.1 Right to Further Relief. Nothing in this Order abridges the right of
13
     any person to seek its modification by the Court in the future.
14
             12.2 Right to Assert Other Objections. By stipulating to the entry of this
15
     Protective Order, no Party waives any right it otherwise would have to object to
16
     disclosing or producing any information or item on any ground not addressed in
17
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
18
     any ground to use in evidence of any of the material covered by this Protective
19
20   Order.

21           12.3 Filing Protected Material. A Party that seeks to file under seal any

22   Protected Material must comply with Local Civil Rule 79-5. Protected Material
23   may only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27   13.     FINAL DISPOSITION
28
     23597248v1                             14
                             CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 15 of 18 Page ID #:249




 1           After the final disposition of this Action, as defined in paragraph 4, within
 2   60 days of a written request by the Designating Party, each Receiving Party must
 3   return all Protected Material to the Producing Party or destroy such material. As
 4   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 5   compilations, summaries, and any other format reproducing or capturing any of the
 6   Protected Material. Whether the Protected Material is returned or destroyed, the
 7   Receiving Party must submit a written certification to the Producing Party (and, if
 8   not the same person or entity, to the Designating Party) by the 60 day deadline that
 9   (1) identifies (by category, where appropriate) all the Protected Material that was
10
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
11
     copies, abstracts, compilations, summaries or any other format reproducing or
12
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
13
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
14
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
15
     and trial exhibits, expert reports, attorney work product, and consultant and expert
16
     work product, even if such materials contain Protected Material.          Any such
17
     archival copies that contain or constitute Protected Material remain subject to this
18
     Protective Order as set forth in Section 4 (DURATION).
19
20
21
22
23
24
25
26
27
28
     23597248v1                              15
                              CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 16 of 18 Page ID #:250




 1   14.     VIOLATION
 2           Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
 6   DATED: December 22, 2020
 7
 8   /s/Daniel Kalinowski____________________
 9   Daniel Kalinowksi
     Attorney for Plaintiff
10
11
12   DATED: December 22, 2020
13
14   /s/ Michael Chung______________________
     Michael Chung
15   Attorney for Defendant FCA US LLC
16
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
20   DATED: ___December 28, 2020__________

21
22   ____________/s/_________________________
     HON. GAIL J. STANDISH
23   United States Magistrate Judge
24
25
26
27
28
     23597248v1                            16
                            CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 17 of 18 Page ID #:251




 1                                        EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I,   _____________________________             [print    or   type   full   name],   of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Maria Landa v. FCA US LLC, et al., CASE NO.: 2:19-
 9   cv-09862-PSG (GJSx). I agree to comply with and to be bound by all the terms of
10   this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt.
12   I solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19
     or type full name] of _______________________________________ [print or
20
     type full address and telephone number] as my California agent for service of
21
     process in connection with this action or any proceedings related to enforcement of
22
     this Stipulated Protective Order.
23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25
26
     Printed name: _______________________________
27
     Signature: __________________________________
28
     23597248v1                             17
                             CASE NO.: 2:19-cv-09862-PSG (GJSx)
 Case 2:19-cv-09862-PSG-GJS Document 17 Filed 12/28/20 Page 18 of 18 Page ID #:252




 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on December 22, 2020, I filed the foregoing document
 3   entitled STIPULATED PROTECTIVE ORDER with the clerk of court using the
 4   CM/ECF system, which will send a notice of electronic filing to all counsel of
 5   record in this action.
 6
 7                                            /s/ Michael Chung
                                              Michael Chung
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     23597248v1                              18
                              CASE NO.: 2:19-cv-09862-PSG (GJSx)
